Exhibit 10.72

FRISCH’S RESTAURANTS, INC.
2012 STOCK OPTION AND INCENTIVE PLAN
UNRESTRICTED STOCK AGREEMENT
(for employees)
This Unrestricted Stock Agreement (the “Agreement”) is dated as of June 12, 2013
(the “Grant Date”), and is entered into between Frisch’s Restaurants, Inc., an
Ohio corporation (the “Company”), and Mark R. Lanning (“Employee”). Capitalized
terms not defined herein have the meaning given such terms in the Company’s 2012
Stock Option and Incentive Plan (the “Plan”).
1.Grant. Subject to the terms and conditions of this Agreement and of the Plan,
which are incorporated herein by reference, the Company hereby grants to
Employee 1,610 shares of Unrestricted Stock (the “Shares”) at a Grant Price of
$18.12 per share in recognition of contributions by Employee in connection with
his/her services performed on behalf of the Company.
2.    Immediate Vesting. Employee’s right to all of the Shares shall be
nonforfeitable on the Grant Date.
3.    Stock Certificate. A certificate for the Shares, registered in Employee’s
name, shall be issued and delivered to the Employee upon return of a signed
Agreement as soon as is administratively practicable, but in no event later than
the Short-term Deferral Deadline. The stock certificate will contain a legend
evidencing the transferability restriction of Section 6 below.
4.    Taxes. Employee agrees to make arrangements satisfactory to the Company to
satisfy any obligations for the payment of federal, state and local withholding
taxes and any other tax liabilities resulting from this grant of the Shares.
Employee understands that the fair market value of the Shares as of the date the
Shares are issued to the Employee is taxable income and wages for U.S. federal
income and employment tax purposes.
5.    Rights as Shareholder. Except to the extent limited by the terms of this
Agreement or the Plan, as of the date the Shares are issued to Employee,
Employee shall have all rights of a shareholder with respect to the Shares,
including the right to vote the Shares and receive all dividends and other
distributions paid or made with respect thereto.
6.    Holding Period/Transferability. Employee agrees that the Shares granted
pursuant to this Agreement may not be sold, transferred, assigned or made
subject to any encumbrance, pledge or charge until such time as Employee’s
service terminates, except that, Employee may sell the minimum number of Shares
(rounded down to a whole number) that is sufficient to satisfy any obligations
for the payment of federal, state and local withholding taxes and any other tax
liabilities resulting from this grant of the Shares.
7.    No Right to Continue as an Employee . Nothing in this Agreement will
confer upon Employee any right to continue as an employee for any period of time
or at any particular rate of compensation.
8.    Severability. If any part of this Agreement is declared by any court or
government authority to be unlawful or invalid, such unlawfulness or invalidity
shall not invalidate any portion of this Agreement not declared to be unlawful
or invalid. Any Section of this Agreement so declared to be unlawful or invalid
shall, if possible, be construed in a manner that will give effect to the terms
of such Section to the fullest extent possible while remaining lawful and valid.
9.    Construction. The Shares are being issued pursuant to the Plan and are
subject to the terms and condition of the Plan, as it may be amended from time
to time. In the event there is any conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
control. Subject to the provisions of the Plan, the Committee may modify this
Agreement. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto. Notwithstanding
the foregoing, no amendment of the Plan or this Agreement shall materially
impair Employee’s rights under this Agreement with respect to the Shares without
the consent of Employee unless such amendment is otherwise required by law or
integrally related to a requirement of law. A copy of the Plan and the
prospectus for the Plan have been given to Employee.
10.    Entire Understanding. This Agreement embodies the entire understanding
and agreement of the parties in relation to the subject matter hereof, and no
promise, condition, representation or warranty, expressed or implied, not stated
herein or in the Plan, shall bind either party.
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the Grant Date.
EMPLOYEE        FRISCH’S RESTAURANTS, INC.






/s/ Mark R. Lanning        /s/ Michael E. Conner    
Mark R. Lanning        Michael E. Conner
Vice President – Human Resource


